Bunn, C. J. This is a suit for fees alleged to be due the appellee, as county clerk, from St. Francis county, the appellant, under section 3309, Sand. & H. Dig. The appellee, while eounty clerk of said county, took the proof of 454 witnesses’ attendance and similar claims in criminal cases, entered the order of allowance by the county court in each instance, and issued the warrants thereon, as hereinafter set forth, amounting in the aggregate to the sum of $137.90, which, together with fees for entering twenty-one orders and making as many indexes ($6.30) and 454 other indexes ($45.00), and $1.50 postage, made the sum total of the account $189.40, which was presented to the county court in due form, and disallowed as to 397 settlements of the 454, and as many of the entries of the orders of allowance of the 454 items. It appears also that, as to the 140 of the 454 items, the warrants on' the treasurer had been made out by the appellee, but neither signed by him nor delivered, but laid away for future disposal. Under this state of facts, the eounty court allowed, not the 454 items, but for 57 papers, in which these items were included and presented by him, and refused to allow for the 140 warrants drawn up, but not signed nor issued. So that appellee’s whole claim was cut down to the sum of $96; and he appealed to the circuit court, where the whole claim was allowed as claimed by him in the first instance. Thereupon the eounty appealed to this court. The mere taking of proof of the attendance of a witness by the clerk, for which he is otherwise paid, is not making a “settlement” in the meaning of the word. The witness, for instance, makes an affidavit as to the number of days he has attended. The law fixes the rest; and the clerk exercises no discretion as an accountant in the matter. Jurors’ attendance is determined on certificate of the court wherein the services were rendered. Hence the 10-cent charge for each settlement was erroneous. The clerk, however, is entitled to 10 cents for entering each order of allowance, which in this case amounts to $45.40, and 10 cents for each warrant issued on said allowance, which in this ease is 10 cents for each of the 314 items upon which warrants were actually issued and delivered, amounting to the sum of $31.40, but not anything for the 140 neither signed nor delivered, for they were not in fact issued in the meaning of the statute. Therefore th'e lawful claim of the appellee is $130. The judgment of the circuit court is reversed, and the cause remanded, with direction to the circuit court to enter judgment for the said sum of $130, and to direct the county court to make the allowance for that amount. The appellee will pay the costs of this appeal. The items allowed as lawful are. • 21 orders ..................$ 4 20 21 indexes.................. 2 10 454 allowances.............. 45 40 454 indexes....... 45 40 314 warrants................. 31 40 Postage...................... 150 Total.....................$130 00